His Honor,
EMILE GODCHAUX,
rendered the opinion and decree of the Court as follows:
Plaintiff contracted to alter, repair and paint defendant's residence and this suit-is for an alleged balance due on the contract price. The work as originally executed proved-unsatisfactory in certain respects and defendant employed an architect to inspect the work, to designate the defects and to specify in what manner they should he remedied. The architect’s conclusions and instructions were communicated to plaintiff, who thereupon agreed and proceeded to carry them- out in every respect. After he had done this, he .applied to and obtained from the architect a letter declaring that he had corrected all the defects and was entitled to the balance claimed. Nevertheless the defendant presently resists payment on the ground that the work still remains-unsatisfactory,’ notwithstanding the efforts to remedy the defects.
The evidence in the record is conflicting ;upon the es- . sential question of whether or not the work done eom- ' plies with the contract "requirements, but thé preponderance thereof is clearly with plaintiff to the effect that he 'has, under defendant’s direction, corrected all defects and completed his contract in the manner agreed upon. 'Moreover, the plaintiff willingly.corrected every defect that defendant and defendant’s architect have at divers times pointed out, and on the trial of the case expressed " a willingness and readiness to make such further correc- ! tions that might hereafter be required, thus evidencing ’ the utmost good faith in the matter.
The lower Court, after hearing the witnesses concluded that plaintiff was entitled to judgment, and in that con- ‘ elusion we concur.
*66Opinion and decree, November 25th, 1912.
The judgment appealed from is accordingly affirmed.
Affirmed.